Case 1:19-cv-23070-CMA Document 6 Entered on FLSD Docket 08/29/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-23070-CIV-ALTONAGA/Goodman

 ANDRES GOMEZ,

        Plaintiff,
 v.

  NOVIKOV LLC,

       Defendant.
 ____________________/

                                                ORDER

        THIS CAUSE came before the Court sua sponte. On July 24, 2019, Plaintiff, Andres

 Gomez, filed a Complaint [ECF No. 1] against Defendant, Novikov LLC. Plaintiff served

 Defendant on August 7, 2019. (See Return of Service [ECF No. 4]). To date, Defendant has failed

 to appear, answer, or other otherwise respond to the Complaint, and the deadline to do so has

 passed. Accordingly, it is

        ORDERED that Plaintiff, Andres Gomez, shall submit a motion for entry of clerk’s default

 against Defendant, Novikov LLC, no later than September 5, 2019, that includes a certificate of

 service indicating notice was sent to Defendant, including the address to which it was sent.

 Plaintiff’s failure to file the motion for entry of clerk’s default within the specified time may result

 in dismissal without prejudice and without further notice.

        DONE AND ORDERED in Miami, Florida, this 29th day of August, 2019.



                                                           _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
